Case 1-20-409/0-nAl DOC so Filed Oo/loiZQO Entered Voflo/20 Loi02'42

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

x

In Re: Case No. 1-20-40970-nhl

 

MOHAMMAD MOINUDDDIN AFFIRMATION IN
OPPOSITION
Debtor.
---- X (Chapter 13)

 

JEREMY S. HANKIN, Esq., an attorney duly admitted to practice law before the United
States Bankruptcy Court of the Eastern District of New York hereby affirms the following to be
true under the penalties of perjury:

1. Iam associated with the law firm of Hankin & Mazel, PLLC, attorneys for Rafolin Corp.,
a creditor herein; as such, I am fully familiar with the facts and circumstances set forth
below.

2. I submit this Affirmation in Opposition to the Debtor’s Motion objecting the claim (#1)
filed herein by Rafolin Corp. on or about March 26, 2020 just as New York State was
ordered PAUSED by Governor Cuomo due to the COVID-19 pandemic (A copy of the
Notice of Claim is annexed hereto as Exhibit “A”),

3. Rafolin Corp. (“Coop”) is a residential housing cooperative corporation located at 65-15
38 Avenue, woodside, New York.

4. Debtor is the shareholder and proprietary lessee of apartments 1H and 1S.

5. The Notice of Claim filed on behalf of the Coop was as a result of (i) two (2) Civil Court
Judgments obtained by the Coop against Debtor after trial for unpaid maintenance fees
and costs and legal fees associated therewith (copies of the judgments are collectively
annexed hereto as Exhibit “B”), and (ii) additional unpaid maintenance and additional

maintenance that had accrued after the judgments had been obtained (A copy of the
Case 1-20-409/0-nhAl DOC so Filed Oo/lo/ZQO Entered Vo/lo/20 Loi02'42

Coop’s ledgers showing the unpaid sums that have accrued subsequent to the Coop
obtaining the two judgments through July 1, 2020 is annexed hereto as Exhibit “C”.)

6. In addition, additional maintenance has accrued in the form of legal fees due to the
Debtor’s defaults that are not currently reflected on the ledgers. (A copy of the
outstanding legal fees not yet reflected on the ledgers are annexed hereto as Exhibit “D”
and do not include legal fees accrued re this opposition). As per the Coop’s Proprietary
Lease, Paragraph 37, the Debtor is responsible for expenses incurred as a result of their
default. (A copy of the Coop’s Offering Plan which includes the Proprietary Lease is
annexed hereto as Exhibit “E” — See page 99).

7. The Notice of Claim erroneously noted that the Coop’s claim was secured by a lien on
real property. Because the Debtor was a shareholder in the Coop, the Coop’s claim is
secured, pursuant to UCC Article 8 by the shares of stock. As per the Coop’s By-Laws,
Article VI Section 6, the Coop has a first lien against the shares of stock for all sums dues
and owing to the Coop by the Debtor shareholder (A copy of the Coop’s Offering Plan
which includes the By-Laws is annexed hereto as Exhibit “E” — See page 111).

8. Accordingly, as a result of the errors made in the Notice of Claim and raised in Debtor’s
Motion, the Coop has filed an Amended Notice of Claim correcting the errors and
exhibiting all the required documentation. (A copy of the Amended Notice of Claim with
all its attachments is annexed hereto as Exhibit “F”.)

9. As such, it is respectfully submitted that Debtor’s Motion be denied as moot.
Case 1-20-409/0-nhAl DOC so Filed Oo/lo/ZQO Entered Vo/lo/20 Loi02'42

CONCLUSION
WHEREFORE, based upon all of the foregoing, it is respectfully submitted that
Debtor’s Motion be denied in its entirety and that this Court grant to the Coop such other,
further and different relief as to this Court seems just and proper.
Dated: Great Neck, New York a fo ‘
August 18, 2020 \ Wy ;
Z='] | “

JereipyS/ Hankin, Esq.

 
Case 1-20-409/0-nhAl DOC so Filed Oo/lo/ZQO Entered Vo/lo/20 Loi02'42

Case No. 1-20-40970-nhl

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:
MOHAMMAD MOINUDDDIN
Debtor.

AFFIRMATION IN OPPOSITION W/ EXHIBIT(S)

 

 

HANKIN & MAZEL, PLLC
Attorneys for Creditor Rafolin Corp.
60 Cutter Mill Road, Suite 505
Great Neck, New York 11021
Tel: (516) 499-5800
Fax: (516) 482-1143

I certify that, to the best of my knowledge, information and belief, formed after an inquiry
reasonable under the circumstances that the presentation of the papers and contentions herein are
not frivolous as defined in section 22 N.Y.C.R.R. §130-1.1(c).

Dated: Great Neck, New York woo™ 4
August 18, 2020 CMe
TS ff

J eremyS./ Hankin, Esq.

 
